DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      NICOLE MARIE MOLINARO,
                             Appellant,

                                     v.

                        NICHOLAS MOLINARO,
                             Appellee.

                               No. 4D20-2493

                          [November 17, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 50-2018-DR-007191-
XXXX-SB.

  Melody Ridgley Fortunato of Fortunato & Associates, P.A., Fort
Lauderdale, for appellant.

   Ron Renzy of Wallberg & Renzy, P.A., Coral Springs; and Scott J. Kalish
of The Law Offices of Scott J. Kalish, Boca Raton, for appellee.

PER CURIAM.

   Affirmed in part and dismissed in part. See Hurtado v. Hurtado, 407 So.
2d 627 (Fla. 4th DCA 1981).

CIKLIN, GERBER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.